         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHY BARNETTE, individually and as a                   :
 candidate for Pennsylvania’s 4th Congressional          :
 District and on behalf of all citizen electors of       : Civil Action No. 2:20-cv-05477
 Berks County, Pennsylvania, et al.                      :
                                                         :
                                 Plaintiffs,             :
                v.                                       :
                                                         :
 KENNETH E. LAWRENCE JR., Chair of the                   :
 Montgomery County Board of Elections and                :
 Vice Chair of the Montgomery County Board of            :
 Commissioners, in his official capacity, et al.         :
                                                         :
                                 Defendants.



                      MEMORANDUM IN SUPPORT OF THE
                 MOTION FOR A TEMPORARY RESTRAINING ORDER

        Oral argument on the motion for temporary restraining order was heard on Wednesday,

November 4, 2020 at 9 a.m. At oral argument, the Court invited a supplemental memorandum on

the matters discussed.

                                         BACKGROUND

   I.      Pennsylvania Election Code requires pre-canvassing and canvassing of all mail-
           in and absentee ballots.

        Pennsylvania’s Election Code, first enacted in 1937, provides a role for counties, that

“[t]here shall be a county board of elections in and for each county of this Commonwealth, which

shall have jurisdiction over the conduct of primaries and elections in such county, in accordance

with the provisions of [the Election Code].” 25 P.S. § 2641(a) (emphasis added). Those powers

include selecting polling places, appointing poll watchers, maintaining election equipment, and

making other regulations, consistent with law, “necessary for the guidance of voting machine




                                                     1
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 2 of 22




custodians, elections officers and electors.” 25 P.S. § 2642. One notable limitation on counties’

administrative powers, in addition to compliance with the Election Code, is the Pennsylvania

Constitution provides that “[a]ll laws regulating the holding of elections by the citizens, or for the

registration of electors, shall be uniform throughout the State . . . .” Pa. Const. art. VII, § 6.

        On March 27, 2020, Pennsylvania passed legislation, which made various changes to the

Pennsylvania Election Code, including by amending when mail-in and absentee ballots could be

reviewed and counted and by defining “pre-canvass” procedures for mail-in and absentee ballots.

The legislation defined “pre-canvass” procedures as:

        the inspection and opening of all envelopes containing official absentee ballots or
        mail-in ballots, the removal of such ballots from the envelopes and the counting,
        computing and tallying of the votes reflected on the ballots. The term does not
        include the recording or publishing of the votes reflected on the ballots.

25 P.S. 2602(q.1).

        Further, the legislation identified when and how mail-in and absentee ballots could be pre-

canvassed:

        The county board of elections shall meet no earlier than seven o'clock A.M. on
        election day to pre-canvass all ballots received prior to the meeting. A county board
        of elections shall provide at least forty-eight hours’ notice of a pre-canvass meeting
        by publicly posting a notice of a pre-canvass meeting on its publicly accessible
        Internet website. One authorized representative of each candidate in an election and
        one representative from each political party shall be permitted to remain in the room
        in which the absentee ballots and mail-in ballots are pre-canvassed. No person
        observing, attending or participating in a pre-canvass meeting may disclose the
        results of any portion of any pre-canvass meeting prior to the close of the polls.

25 P.S. 3146.8(g)(1)(ii)(1.1).

        Further, Paragraph (a) of Section 3146.8 - Canvassing of official absentee and mail-in

ballots of the Election Code, 25 P.S. §3146.8, states in relevant part "The county boards of election,

upon receipt of official absentee ballots in sealed official absentee ballot envelopes as provided

under this article and mail-in ballots as in sealed official mail-in ballot envelopes … shall safely



                                                   2
          Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 3 of 22




keep the ballots in sealed or locked containers until they are to be canvassed by the county board

of elections. An absentee ballot, … shall be canvassed in accordance with subsection (g). A mail-

in ballot shall be canvassed in accordance with subsection (g)."

         25 P.S. 3146.8(g)(1)(ii)(1.1). [Emphasis added]

         The Supreme Court of Pennsylvania noted that the Elections Code does not provide

elections officials with procedures for contacting electors and allowing electors to cure defects in

mail-in and absentee ballots:

         As noted herein, although the Election Code provides the procedures for casting
         and counting a vote by mail, it does not provide for the “notice and opportunity to
         cure” procedure sought by Petitioner. To the extent that a voter is at risk for having
         his or her ballot rejected due to minor errors made in contravention of those
         requirements, we agree that the decision to provide a “notice and opportunity to
         cure” procedure to alleviate that risk is one best suited for the Legislature.

Pennsylvania Democratic Party v. Boockvar, No. 133 MM 2020, 2020 WL 5554644, at *20 (Pa.

Sept. 17, 2020); see also In re: November 3, 2020 General Election, 2020 WL 6252803, at *7 (Pa.

Oct. 23, 2020) (“[U]nlike in-person voters, mail-in or absentee voters are not provided an

opportunity to cure perceived defects in a timely manner.”).

         The Western District of Pennsylvania similarly noted that mail-in and absentee ballot

review procedures do not include for such an opportunity to cure deficiencies. Donald J. Trump

for President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL 5997680, at *57 (W.D. Pa. Oct. 10,

2020).

   II.      Montgomery County implements procedures that deviate from Pennsylvania
            Election Code and from Berks County, another county in the 4th Congressional
            District.

         As early as October 21, 2020, election officials in Montgomery County regularly pre-

canvassed mail-in and absentee ballots. Declaration of Jacob G. Daniels (Daniels Decl.) ¶¶ 6-7;

October 31, 2020 email from Frank Dean to Lee Soltysiak and Josh Stein (Ex. D); Excel



                                                   3
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 4 of 22




spreadsheet attached to Email from Frank Dean to Lee Soltysiak and Josh Stein, 10/31/20 (Ex. E).

On November 1, 2020, the Mail-In Election Director of Montgomery County, Frank Dean,

acknowledged that county officials regularly inspected and reviewed mail-in ballots received daily

and noted the errors, such as a missing inner envelope, referred to as the “secrecy” envelope, and

incomplete voter declarations. Daniels Decl. ¶ 6.

       In an October 31, 2020 e-mail, Dean sent the “latest list of ballots with defects” to Lee

Soltysiak and Josh Stein and wrote: “If the defect is an Incomplete Declaration or Missing Secrecy

Envelope, the voter need only come to 1430 DeKalb Street, Norristown, PA 19401. They will be

given the opportunity to correct their declaration or we will provide them with a secrecy envelope,

which they can insert and reseal inside the Ballot Return Envelope.” Ex. D.

       Dean further wrote: “For the remainder of defects, the voter needs to go to Voter Services,

One Montgomery Plaza, 425 Swede Street, Suite 602, Norristown, PA 19404 and request a

Cancel/Replace.” Ex. D.

       The Excel spreadsheet attached to Dean’s October 31, 2020 e-mail notes that when mail-

in or absentee ballots were found to have such defects, election officials contacted some but not

all of these electors to offer them an opportunity to change their ballot. Daniels Decl. ¶ 7; Ex. E

(beginning at p. 62, column Q).

       Montgomery County failed to provide 48 hours’ notice prior to pre-canvassing mail-in and

absentee ballots, and failed to include or invite an authorized representative from each candidate

and political party in the room during such pre-canvassing.

       Upon information and belief, Berks County has not engaged in pre-canvasing and did not

do so until 7:00 a.m. on Election Day. Berks County has provided public notice and stated: “Due

notice is hereby given that the pre-canvass of mail-in and absentee ballots will commence on




                                                4
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 5 of 22




November 3, 2020 at 7:00AM, Doubletree by Hilton Hotel Reading, 701 Penn Street, Reading,

PA       19601.”         Berks      County       Public       Notice       of       Pre-Canvassing,

https://www.co.berks.pa.us/Dept/Elections/Pages/default.aspx. Berks County in Pennsylvania is

following the Election Code by (a) refraining from pre-canvasing until 7:00 a.m. on Election Day

and (b) not providing electors an opportunity to change their ballots after submitting the ballots to

Berks County.

       During Election Day, individuals from the Republican and Democrat parties were able to

observe some portion of pre-canvassing. Declaration of Shawn M. Packer (Packer Decl.) ¶ 2;

Declaration of Julia Vahey (Vahey Decl.) ¶ 6. Representatives from the Republican and Democrat

parties were provided with lists of defective mail-in and absentee ballots on Election Day and the

following day. Vahey Decl. ¶ 2; 8-10. The list received by the Republican party representative

on Election Day did not contain sufficient information for some voters to allow the representative

to contact those voters to notify them of any defects in their mail-in or absentee ballot. Vahey

Decl. ¶¶ 2-9. The list received by the Republican party representative the day after Election Day,

however, contained sufficient information for her to contact those voters to notify them of any

defects in their mail-in or absentee ballot, but to the best of Plaintiffs’ knowledge, Montgomery

County is not allowing voters to change their ballots after Election Day. Id.

                                   QUESTION PRESENTED

       Whether treating equivalent votes in different counties, Montgomery County and Berks

County, and amongst similarly situated voters in Montgomery County violates Pennsylvania’s

Election Code, Dillon’s Rule, and the Equal Protection Clause of the Fourteenth Amendment to

the U.S. Constitution.




                                                 5
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 6 of 22




                                           STANDARD

       “A temporary restraining order is a ‘stay put,’ equitable remedy that has its essential

purpose the preservation of the status quo while the merits of the cause are explored through

litigation.” J.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267, 273 (3d Cir.2002) (citations omitted).

The standard for granting a temporary restraining order under Federal Rule of Civil Procedure

65 is the same as that for issuing a preliminary injunction. Bieros v. Nicola, 857 F.Supp. 445, 446

(E.D. Pa. 1994). A plaintiff must demonstrate: (1) a likelihood of success on the merits; (2) the

probability of irreparable harm if the relief is not granted; (3) that granting injunctive relief will

not result in even greater harm to the other party; and (4) that granting relief will be in the public

interest. Id. (citing Frank's GMC Truck Ctr., Inc. v. Gen. Motors Corp., 847 F.2d 100, 102 (3d

Cir.1988)); see also Allegheny Energy, Inc. v. DQE, Inc., 171 F.3d 153, 158 (3d Cir.1999) (setting

forth the four elements for demonstrating need for preliminary injunction).

       “[The] first step in analyzing equal protection claim is to determine the appropriate level

of scrutiny.” Belitskus v. Pizzingrilli, 343 F.3d 632, 643 (3d Cir. 2003) (citing Reform Party of

Allegheny County v. Allegheny County Dept. of Elections, 174 F.3d 305, 314 (3d Cir. 1999).

“Making this determination requires an analysis of the effect on [Plaintiffs'] rights.” Id.

       “[A]s a practical matter, there must be substantial regulation of elections if they are to be

fair and honest and if some sort of order, rather than chaos, is to accompany the democratic

process.” Belitskus v. Pizzingrilli, 343 F.3d 632, 641 (3d Cir. 2003) (quotation omitted).

“Nevertheless, a state’s power to regulate elections must be exercised in a manner consistent with

the Equal Protection Clause of the Fourteenth Amendment.” (quotation omitted). Id. at 641-642.

       “[T]he Supreme Court has developed the following balancing test for use in determining

the appropriate level of scrutiny:




                                                  6
          Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 7 of 22




                [A reviewing court] must first consider the character and magnitude
                of the asserted injury to the rights protected by the First
                and Fourteenth Amendments that the plaintiff seeks to vindicate. It
                then must identify and evaluate the precise interests put forward by
                the State as justifications for the burden imposed by its rule. In
                passing judgment, the Court must not only determine the legitimacy
                and strength of each of those interests; it must also consider the
                extent to which those interests make it necessary to burden the
                plaintiff’s rights. Only after weighing all these factors is the
                reviewing court in a position to decide whether the challenged
                provision is unconstitutional.

Belitskus at 643 (3d Cir. 2003) (citing Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)).

“Pursuant to this test, the rigorousness of [the] inquiry into the propriety of a state election law

depends upon the extent to which a challenged regulation burdens…Fourteenth Amendment

rights.” Id. (quotation omitted). “[W]hen those rights are subjected to severe restrictions, the

regulation must be narrowly drawn to advance a state interest of compelling importance.” Id.

(quotation omitted). The “first step in applying Anderson requires a consideration of the burdens

imposed on constitutional rights.” Id.

         “The right to vote freely for the candidate of one’s choice is of the essence of a democratic

society, and any restrictions on that right strike at the heart of representative government.”

Reynolds v. Sims, 377 U.S. 533, 554 (1964). “Obviously included with the right to choose, secured

by the Constitution, is the right of qualified voters within a state to cast their ballots and have them

counted at Congressional elections.” U.S. v. Classic, 313 U.S. 299, 315 (1941). When these rights

are threatened by actions of the state, the Supreme Court of the United States has typically relied

upon strict scrutiny. See e.g. Reynolds v. Sims, 377 U.S. 533 (1964); Harper v. Virginia State Bd.

of Elections, 383 U.S. 663 (1966); Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621 (1969).

                                            ARGUMENT

    I.      Plaintiffs have standing under Article III of the U.S. Constitution.




                                                   7
           Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 8 of 22




          In order to demonstrate the standing necessary to invoke a federal court’s jurisdiction, a

plaintiff must demonstrate three elements: (1) that the plaintiff has suffered an injury in fact that

is “concrete and particularized” and “actual or imminent”; (2) that the injury is fairly traceable to

the challenged conduct of the defendant; and (3) that a favorable decision is likely to redress the

injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

          For the purposes of determining whether Plaintiffs have standing, it is not “necessary to

decide whether [Plaintiffs’] allegations of impairment of their votes” by Defendants’ actions “will,

ultimately, entitle them to any relief.” Baker v. Carr, 369 U.S. 186, 208 (1962). Rather, whether a

harm has occurred is best left to the analysis of the merits of Plaintiffs’ claims, (see discussion

infra II through V). Instead, the appropriate inquiry is, “[i]f such impairment does produce a legally

cognizable injury,” whether Plaintiffs “are among those who have sustained it.” Baker, 369 U.S.

at 208.

          Plaintiffs are injured here because their ballots were cast subject to the rules set forth under

the Pennsylvania statutes, whereas the ballots subject to Montgomery County’s illegal early pre-

canvas procedures were not subject to Pennsylvania statutes. They were therefore harmed by the

arbitrary and disparate treatment afforded to their votes. Cf. Bush v. Gore (“It must be remembered

that ‘the right of suffrage can be denied by a debasement or dilution of the weight of a citizen’s

vote just as effectively as by wholly prohibiting the free exercise of the franchise.’”), quoting

Reynolds v. Sims, 377 U. S. 533, 555 (1964). As Defendants acknowledged that they intend to

continue allowing voters who submitted mail-in or absentee ballots to change their ballot,

Plaintiffs’ injury is ongoing as Defendants continue to review and make decisions regarding ballots

and also may be capable of repetition.




                                                     8
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 9 of 22




       Plaintiff Barnette also is injured here in her capacity as a candidate, to the extent that the

arbitrary treatment of ballots by Montgomery County validates ballots cast against her that did not

comply with the Pennsylvania statutes and debases the value of votes cast in her favor. In addition

to her capacity as a candidate, Plaintiff Barnette on behalf of all citizen electors of Montgomery

County was harmed as a results of Montgomery County’s arbitrary and disparate treatment of votes

within Montgomery County.

       Furthermore, the injury is fairly traceable to Defendants’ actions; indeed, the Equal

Protection Clause violation is directly caused by Defendants’ choice to ignore the statutory law

governing the treatment of ballots. And a favorable decision ordering Defendants to cease would

directly address and prevent the ongoing violation of rights.

       In addition, various courts have held that a candidate for public office may assert the

rights of those who wish to vote for him. Mancuso v. Taft, 476 F.2d 187, 190 (1st Cir. 1973);

Torres-Torres v. Puerto Rico, 353 F.3d 79 (1st Cir. 2003). In doing so courts have recognized "a

candidate for public office … is so closely related to and dependent upon those who wish to

voter for him and his litigation will so vitally affect their rights that the courts … permit the

candidate to raise constitutional rights of voters." Mancuso 476 F.2d at 190. The Third Circuit

has adopted the standard set forth in Mancuso v. Taft, noting that a candidate’s ability to raise a

voters’ constitutional rights is one of several instances in which third-party standing is

commonly recognized. Pennsylvania Psychiatric Soc. V. Green Spring Health Servs., Inc., 280

F.3d 278, 288, nt.10, (3rd Cir. 2002); citing Mancuso v. Taft, 476 F.2d 187, 190 (1st Cir. 1973).

       The Supreme Court of the United States has recognized the right of candidates to assert the

constitutional rights of their voters in Bullock v. Carter, 405 U.S. 134 (1972). In Bullock, the Court

stated that, “the rights of voters and the rights of candidates do not lend themselves to neat




                                                  9
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 10 of 22




separation; laws that affect candidates always have at least some theoretical, correlative effect on

voters.” Bullock, 405 U.S. at 143. Pennsylvania's Election Code recognizes a candidate's right to

represent the interests of the electorate when it states that candidates are "entitled to appoint

watchers … or attorneys to represent such party or political body or body of citizens at any public

session or sessions of the county board of elections, and at any computation and canvassing of

returns of any primary or election … under the provisions of this act." 25 P.S. §2650(a). [Emphasis

added]

         In the present case, Defendants have permitted a limited number of electors to alter their

absentee or mail-in ballots to cure defects in the ballots, but not all electors have been given this

opportunity. A vast majority of electors who submitted defective absentee or mail-in ballots were

not able to "correct" the defects in their ballots. The rights of these electors have been violated by

Defendants. If some electors are given the right to "correct" the ballots, all electors must be given

an equal right. Defendants have acknowledged that not all electors were provided this right and

that the electors who do not "correct" their ballots will have their ballots rejected and not counted.

These electors are being disenfranchised by Defendants while other similarly situated electors will

have their votes counted as a direct resolve of Defendants conduct. This is a clear injury in fact

that is directly traceable to Defendants' conduct as alleged in Plaintiffs' Complaint.

         Further, Plaintiff Barnette’s loss of an opportunity to win a Congressional seat is “an

invasion of a legally protected interest that is concrete and particularized, not conjectural or

hypothetical.” Indeed, Plaintiff Barnette loss of the opportunity to win a Congressional seat is an

injury that exists and affects her in a personal and individualized way. This is not a generalized

grievance affecting the general public. The general public is not running for Congress; rather,

Plaintiff Barnette is running for Congress.




                                                 10
          Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 11 of 22




    II.      Allowing voters to change their mail-in or absentee ballot fails to give meaning
             to each word of Pennsylvania’s Election Code.

          Allowing a voter to cure a defect in a mail-in or absentee ballot after the ballot is submitted

treats key provisions of the Pennsylvania Election Code as surplusage. “‘[T]he rules of statutory

construction require that ‘whenever possible each word in a statutory provision is to be given

meaning and not to be treated as surplusage.’” Jones v. Unitrin Auto & Home Ins. Co., 40 A.3d

125, 127 (Pa. 2012) (quoting Winslow-Quattlebaum v. Md. Ins. Group, 752 A.2d 878, 881 (2000)

(quoting 1 P.S. § 1921(a)). Indeed, 1 Pa.C.S.A. § 1921(a) mandates: “Every statute shall be

construed, if possible, to give effect to all of its provisions.”

          Allowing voters to cure a defective declaration requires counties to examine a declaration

prior to 7:00 a.m. on Election Day and, thus, treats the requirement to begin pre-canvassing no

earlier than 7:00 a.m. on Election Day as surplusage. 25 P.S. § 3146.8(g)(1.1); see Ex. D. Pre-

canvassing means “the inspection and opening of all envelopes containing official ballots or mail-

in ballots, the removal of such ballots from the envelopes, and the counting, computing and tallying

of the votes reflected on the ballots.” 25 P.S. § 102(q.1). During pre-canvassing, the Pennsylvania

Election Code mandates that county boards of election “shall examine the declaration on the

envelope of each ballot” to be “satisfied that the declaration is sufficient.” 25 P.S. § 3146.8(g)(3).

If counties are permitted to examine declarations to give voters with defective declarations an

opportunity to cure any defect prior to 7:00 a.m. on Election Day, then part of the definition of

pre-canvassing and part of the specified duties during pre-canvassing become surplusage.

          Pre-canvassing mail-in and absentee ballots prior to 7:00 a.m. on Election Day also violates

and renders superfluous the county boards of election’s duty to “upon receipt of official absentee

ballots in sealed official absentee ballot envelopes . . . and mail-in ballots in sealed official mail-




                                                    11
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 12 of 22




in ballot envelopes . . . safely keep the ballots in sealed or locked containers until they are to be

canvassed by the county board of elections.” 25 P.S. §3146.8(a) (emphasis added).

       Additionally, the Pennsylvania Election Code states: “No person observing, attending or

participating in a pre-canvass meeting may disclose the results of any portion of a pre-canvass

meeting prior to the close of the polls.” 25 P.S. § 3146.8(g)(1.1). By sending an Excel spreadsheet

of voters whose declarations are defective to others such as representatives of both parties,

Montgomery County officials essentially disclosed the results of a portion of an illegal pre-canvass

meeting prior to the close of the polls. Allowing Montgomery County officials to disclose

information about voters’ defective declarations to give them an opportunity to cure any defect

renders superfluous the prohibition on such disclosures during the specified time period.

       Additionally, allowing voters who have submitted their mail-in or absentee ballots without

a secrecy envelope to later add a secrecy envelope renders superfluous the statutory requirements

regarding mail-in or absentee ballots. The Pennsylvania Election Code states: “If any of the

envelopes on which are printed, stamped or endorsed the words ‘Official Election Ballot’ contain

any text, mark or symbol which reveals the identity of the elector, the elector’s political affiliation

or the elector’s candidate preference, the envelopes and the ballots contained therein shall be set

aside and declared void.” It is nonsensical to interpret the Pennsylvania Election Code to allow

voters to cure a mail-in or absentee ballot that is entirely missing a secrecy envelope but to set

aside and declare void a mail-in or absentee ballot with a secrecy envelope that has certain

markings. Allowing voters to cure defects in mail-in or absentee ballots missing a secrecy

envelope renders superfluous the statutory requirement to set aside and declare void such mail-in

or absentee ballots.




                                                  12
          Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 13 of 22




          Finally, Defendants are required to "safely keep the ballots in sealed or locked containers

until they are to be canvassed by the county board of elections. An absentee ballot, … shall be

canvassed in accordance with subsection (g). A mail-in ballot shall be canvassed in accordance

with subsection (g)." 25 P.S. 3146.8(g)(1)(ii)(1.1). Without question, Defendants' cannot permit

voters to access and alter defective mail-in or absentee ballots while at the same time "safely keep

the ballots in sealed or locked containers until they are to be canvassed by the county board of

elections." Such an interpretation and application gives no substantive meaning to the safe keeping

requirement of the Election Code.

   III.      Under the Dillon Rule, Montgomery County has no authority to deviate from the
             standards set forth in the Pennsylvania Constitution and Pennsylvania Election’s
             Code.

          Counties in the Commonwealth of Pennsylvania, including Montgomery County, have

only the power to act as granted by the Commonwealth, under the Dillon Rule. Warner Cable

Commc'ns Inc. v. Borough of Schuylkill Haven, 784 F. Supp. 203, 211 (E.D. Pa. 1992) (“It is well

established that Pennsylvania has adopted the Dillon rule, which states that a municipal

corporation does not possess and cannot exercise any other than the following powers: (1) those

granted in express words; (2) those necessarily or fairly implied in or incident to the powers

expressly granted; (3) those essential to the declared objects and purposes of the corporation, not

simply convenient, but indispensable.” (internal citations and quotations omitted)). The Dillon

Rule is particularly robust – that is, the power at issue clearly rests with the Commonwealth and

not with municipal subdivisions initially – because the U.S. Constitution grants Pennsylvania’s

Legislature the sole authority to regulate the time, place, and manner of elections within the

Commonwealth of Pennsylvania. Under the Elections Clause of the U.S. Constitution, political




                                                  13
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 14 of 22




subdivisions of Pennsylvania such as counties have no power to regulate federal elections, as the

power rests exclusively with the state legislatures and Congress:

                 The Times, Places and Manner of holding Elections for Senators and
                 Representatives, shall be prescribed in each State by the Legislature
                 thereof; but the Congress may at any time by Law make or alter such
                 Regulations, except as to the Places of chusing Senators. (sic)

U.S. Const., art. I, § 4, cl. 1.

        The Supreme Court has stated that the Elections Clause has two functions: “Upon the States

it imposes the duty (‘shall be prescribed’) to prescribe the time, place, and manner of electing

Representatives and Senators; upon Congress it confers the power to alter those regulations or

supplant them altogether.” Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1, 8-9 (2013).

Such power to regulate federal elections, when specifically allocated to the Commonwealth by

Congress, cannot be amended at will by individual election officials in wayward counties.

Officials of Montgomery County have no wiggle room to shape federal election law as they desire;

the County has only the ability to take the action afforded to it by the Commonwealth.

        Despite the normal application of the Dillon Rule, the Commonwealth, through Article IX

of the Pennsylvania Constitution of 1968, has granted certain powers to those counties and

municipalities that have enacted Home Rule charters. Importantly, those powers must be exercised

in compliance with the statutes passed by the General Assembly. PA. Const. art. IX, § 2; see also

53 Pa.C.S.A. § 2961 (“A municipality which has adopted a home rule charter may exercise any

powers and perform any function not denied by the Constitution of Pennsylvania, by statute or by

its home rule charter.”). Moreover, Montgomery County is not a Home Rule county and even if

Montgomery County or municipalities within Montgomery County were to assert rights under the

guise of the Home Rule, Pennsylvania statutes limit municipal powers to prevent Home Rule




                                                  14
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 15 of 22




charters from affecting a municipality’s authority regarding the conduct of elections. 53 Pa.C.S.A.

§ 2962(a)(5).

       Montgomery County can point to no authority enabling it to bypass, augment, or amend

Pennsylvania Election Code because none exists. First, the Pennsylvania Constitution specifically

rejects that Pennsylvanians’ election rights should vary by home county. Article 7, Section 6, of

Pennsylvania’s Constitution expressly provides “All laws regulating the holding of elections by

the citizens, or for the registration of electors, shall be uniform throughout the State . . . .” PA

Const. art. VII, § 6. This vital principle not only helps ensure Pennsylvania’s compliance with the

Elections Clause and the Equal Protection Clause, but also ensures that each vote in the

Commonwealth is treated uniformly, an outcome that the Commonwealth has a high interest in

protecting.

       Indeed, the Supreme Court of Pennsylvania recently considered whether county board of

elections are required to contact qualified electors whose mail-in or absentee ballots contain

defects to provide them with an opportunity to cure those defects. Pa. Democratic Party v.

Boockvar, 2020 WL 5554644, *19 (Pa. September 17, 2020). The Supreme Court ruled:

                While the Pennsylvania Constitution mandates that elections be
                “free and equal,” it leaves the task of effectuating that mandate to
                the Legislature. Winston, 81 A. at 522. As noted herein, although
                the Election Code provides the procedures for casting and counting
                a vote by mail, it does not provide for the “notice and opportunity to
                cure” procedure sought by Petitioner. To the extent that a voter is
                at risk for having his or her ballot rejected due to minor errors made
                in contravention of those requirements, we agree that the decision to
                provide a “notice and opportunity to cure” procedure to alleviate that
                risk is one best suited for the Legislature. We express this agreement
                particularly in light of the open policy questions attendant to that
                decision, including what the precise contours of the procedure
                would be, how the concomitant burdens would be addressed, and
                how the procedure would impact the confidentiality and counting of
                ballots, all of which are best left to the legislative branch of
                Pennsylvania’s government. . . .



                                                 15
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 16 of 22




Id. at *20. Kathy Boockvar as Secretary of the Commonwealth of Pennsylvania agreed with the

Supreme Court’s position and argued that “there is no statutory or constitutional basis for requiring

the Boards to contact voters when faced with a defective ballot and afford them an opportunity to

do so. Id. at *19. The Secretary further acknowledged that “while it may be good policy to

implement a procedure that entails notice of defective ballots and an opportunity to cure them,

logistical policy decisions like the ones implicated herein are more properly addressed by the

Legislature, not the courts.”    Id. at *20.    The legislature has not provided a process for

implementing a “notice and opportunity to cure” procedure and has not expressly authorized the

counties to create one.

       Second, the Pennsylvania Election Code specifically provides that no pre-canvassing can

occur early: “The county board of elections shall meet no earlier than seven o’clock A.M. on

election day to pre-canvass all ballots received prior to the meeting.” 25 P.S.

§ 3146.8(g)(1)(ii)(1.1). And the Pennsylvania Election Code section governing the canvassing of

absentee and mail-in ballots does not provide any authority for an election official to request that

an elector cure defects in a mail-in or absentee ballot already cast. See Donald J. Trump for

President, Inc. v. Boockvar, No. 2:20-CV-966, 2020 WL 5997680 (W.D. Pa. Oct. 10, 2020)

(comparing in-person voting which afford an opportunity to cure with mail-in or absentee voting

which does not); see also 25 P.S. § 3050(a.3)(2).

       So even if Defendants could credibly argue that counties should have some discretion in

the location or aesthetic of their collection sites, or the elaboration or lack thereof of voting

instruction and advertisement, these types of decisions are operational choices that do not fall

under the uniform election law requirement in the Pennsylvania Constitution and are not addressed

by the specific admonitions in the Pennsylvania Election Code. Those types of county-by-county



                                                 16
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 17 of 22




operational differences, to the extent they exist, are simply irrelevant in determining whether

Montgomery County has the authority to bypass the Pennsylvania Constitution and Election Code.

         Montgomery County has only limited authority allocated to it by the Commonwealth of

Pennsylvania.     That authority requires that election laws be uniform throughout the

Commonwealth, prevents pre-canvassing before 7:00 a.m. on Election Day, and disallows county

boards of election from implementing a “notice and opportunity to cure” procedure for mail-in or

absentee ballots where none is provided in the Pennsylvania Election Code. Accordingly, this

Court should grant the temporary restraining order to require Montgomery County to immediately

segregate and set aside all mail-in or absentee ballots with any perceived or actual defect.

   IV.      The Pennsylvania Supreme Court has ruled that county boards are not required
            to implement a “notice and opportunity to cure” procedure for mail-in and
            absentee ballots. Permitting but not requiring county boards to implement such
            a procedure raises constitutional concerns under the Equal Protection Clause of
            the Fourteenth Amendment.

         The Supreme Court of Pennsylvania recently held that “Boards are not required to

implement a ‘notice and opportunity to cure’ procedure for mail-in and absentee ballots that voters

have filled out incompletely and incorrectly.” Id. at *20. The Secretary of the Commonwealth

expressly agreed with the Supreme Court’s position. Id. at *19-20. Additionally, the Supreme

Court most recently reiterated: “[U]nlike in-person voters, mail-in or absentee voters are not

provided an opportunity to cure perceived defects in a timely manner.” In re: November 3, 2020

General Election, 2020 WL 6252803, at *7 (Pa. Oct. 23, 2020). This statement appears in the

context of the lower court’s ruling that Pennsylvania’s Election Code requires that a declaration

include a signature but does not require county boards of election to verify that signature on a mail-

in or absentee ballot. Id. The lower court reached this determination in part because Pennsylvania




                                                 17
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 18 of 22




Election Code “contains no requirement that voters whose ballots are deemed inadequately

verified be apprised of this fact.” Id.

       Because county boards of election are not required to implement a “notice and opportunity

to cure” procedure, allowing county boards of election discretion to proceed differently with

respect to such a procedure inevitably results in similarly situated votes being treated differently

based on the county where the voter resides. If county boards of election are not required to

implement a “notice and opportunity to cure” procedure, then not all counties will provide such a

procedure. If a voter submits a defective mail-in or absentee ballot but lives in a county like Berks

County that does not provide a “notice and opportunity to cure” procedure, this voter will not have

an opportunity to re-vote. If a voter submits a defective mail-in or absentee ballot but lives in a

county like Montgomery County that has such a procedure, this voter will be able to change and

re-submit the mail-in or absentee ballot and essentially votes twice. Even among counties that

choose to provide a “notice and opportunity to cure” procedure with respect to mail-in or absentee

ballots, each county may have a different procedure because the Pennsylvania Election Code does

not provide a uniform procedure. Accordingly, some counties may allow certain defects such as

a defective declaration to be cured, while other counties may not allow defective declarations to

be cured but may allow voters to add a secrecy envelope.

       The disparate treatment of votes among counties raises a constitutional concern under the

Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution, and this Court

should interpret Pennsylvania’s Election Code in a manner to avoid such a constitutional concern.

“[W]here an otherwise acceptable construction of a statute would raise serious constitutional

problems, the Court will construe the statute to avoid such problems unless such construction is

plainly contrary to the intent of Congress,” or here the Pennsylvania General Assembly. Edward




                                                 18
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 19 of 22




J. DeBartolo Corp. v. Fla. Gulf Coast Bldg. & Const. Trades Council, 485 U.S. 568, 575 (1988).

Ruling that counties are permitted but not required to provide a “notice and opportunity to cure”

procedure raises a constitutional concern under the Equal Protection Clause that may be avoided.

The Pennsylvania Election Code does not provide voters who use mail-in or absentee ballots with

notice and an opportunity to cure their ballots, and allowing counties to do so renders superfluous

key provisions of Pennsylvania’s Election Code, violates Dillon’s Rule, and raises serious

constitutional concerns under the Equal Protection Clause.

   V.      Equivalent votes in Montgomery County and Berks County are being treated
           differently in violation of the Equal Protection Clause.

        Montgomery County officials acknowledged that they provide some voters with an

opportunity to re-vote by changing their mail-in or absentee ballots. Exs. D & E (ECF No. 12).

Dean’s October 31, 2020 e-mail and accompanying spreadsheet demonstrate that Montgomery

County provided notice and an opportunity to some voters to cure certain defects in their mail-in

or absentee ballots. To the best of Plaintiffs’ knowledge, Berks County has complied with the

Pennsylvania Election Code and has not provided any voters with an opportunity to re-vote, even

though the mail-in or absentee ballots of these voters may have the same defects as the mail-in or

absentee ballots of voters in Montgomery County. In Bush v. Gore, the Supreme Court of the

United States determined that “having once granted the right to vote on equal terms, the State may

not, by later arbitrary and disparate treatment, value one person’s vote over that of another.” 531

U.S. 98, 104-05 (2000). Here, the Commonwealth of Pennsylvania has granted the right to vote

on equal terms, and counties such as Montgomery County may not, by later arbitrary and disparate

treatment, value one person’s vote over that of another.

        The Secretary of the Commonwealth opposed requiring counties to provide a “notice and

cure” procedure for defects in mail-in or absentee ballots because “as long as a voter follows the



                                                19
         Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 20 of 22




requisite voting procedures, he or she ‘will have an equally effective power to select the

representative of his or her choice.’” Pa. Democratic Party v. Boockvar, 2020 WL 5554644, *20.

The Secretary of the Commonwealth asserted that there was “no explanation as to how the Boards

would notify voters or how the voters would correct the errors” and conceded that “logistical policy

decisions like the ones implicated herein are more properly addressed by the Legislature.” Id. In

doing so, she implicitly recognized that the “[t]he right to vote is protected in more than the initial

allocation of the franchise. Equal protection applies as well as to the manner of its exercise.”

Bush, 531 U.S. at 104. Just as there was no uniform mechanism in Bush to discern voter intent,

the Secretary recognized that there was no uniform “notice and cure” procedure for all counties.

Bush, 531 U.S. at 106-08; Pa. Democratic Party v. Boockvar, 2020 WL 5554644, *20.

         Montgomery County cannot be allowed to permit some voters the right to vote twice,

while each voter in Berks County receives only one opportunity to vote. Under Pennsylvania’s

Election Code, each person receives one vote, and Montgomery County’s procedures result in

the arbitrary and disparate treatment of votes.

   VI.      Equivalent votes amongst similarly situated voters within Montgomery County
            are being treated differently in violation of the Equal Protection Clause.

         Montgomery County’s procedures allowing some voters to change their ballot also have

resulted in the disparate and arbitrary treatment of equivalent votes among similarly situated voters

within Montgomery County. Compl. ¶ 3 (ECF No. 1). Montgomery County officials acknowledge

identifying defects in mail-in and absentee ballots as they receive these ballots, but Montgomery

County officials did not give voters with the same or similar defects in their mail-in or absentee

ballots the same opportunity to change their ballot, nor could they due to time constraints.

         First, the Excel spreadsheet that Montgomery County maintains records of the voters whom

Montgomery County contacted to notify them of a defect in their mail-in or absentee ballot and



                                                  20
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 21 of 22




also to give them an opportunity to change their ballot. Ex. E. As of October 31, 2020,

Montgomery County had not contacted all of the voters who had defects in their mail-in or absentee

ballot. Id. The Excel spreadsheet notes that Montgomery County officials contacted some voters

who had a defective declaration but not others. Id. (Ex. E, beginning at p. 62, column Q).

Similarly, this same spreadsheet notes that Montgomery County officials contacted some voters

whose mail-in or absentee ballots were missing a secrecy envelope but not others. Id.

        Second, Montgomery County could not notify all voters of the similar or same defect in

their mail-in or absentee ballots such as to give them the same opportunity to change their ballots

simply because these mail-in or absentee ballots are received at different times. For example, if a

mail-in or absentee ballot with a defective declaration is postmarked on November 3 but is received

on November 4, then the voter will not receive an opportunity to change the ballot. Indeed, Julia

Vahey’s declaration demonstrates Montgomery County treated similarly situated voters differently

even on November 3 and November 4. Julia Vahey Decl. ¶¶ 2-10.

        Even within Montgomery County, equivalent votes were treated differently in violation of

the Equal Protection Clause. Each person in Montgomery County should receive one vote under

Pennsylvania’s Election Code, but only certain people with defects in their mail-in or absentee

ballots received the opportunity to change their ballot.

   V.      This Court should issue a temporary restraining order because once the mail-in
           and absentee ballots at issue are commingled, nothing may be done to relieve
           Plaintiffs, and segregating the mail-in and absentee ballots at issue is not difficult
           for defendants and is in the public interest.

        Plaintiffs have demonstrated likely success on the merits as Defendants’ conduct violates

the Pennsylvania Election Code, Dillon’s Rule, and the Equal Protection Clause for the reasons

set forth above. Plaintiffs are currently suffering irreparable harm as Montgomery County officials

are commingling the mail-in and absentee ballots at issue with other ballots, and once such



                                                 21
        Case 2:20-cv-05477-PBT Document 32 Filed 11/05/20 Page 22 of 22




commingling occurs, it cannot be undone. It is not difficult for Montgomery County officials to

segregate and set aside all mail-in or absentee ballots with any perceived or actual defect and also

to segregate and set aside any mail-in or absentee ballot which has allegedly been changed or

altered in any way by the voter after it has been submitted to Montgomery County until this Court

has the opportunity to decide the merits of this case. Granting relief will be in the public interest

as equivalent votes in different counties and amongst similarly situated Montgomery County

voters are being treated differently.

       Accordingly, this Court should grant the temporary restraining order to require

Montgomery County to immediately segregate and set aside all mail-in or absentee ballots with

any perceived or actual defect and also segregate and set aside any mail-in or absentee ballot which

has allegedly been changed or altered in any way by the voter after it has been submitted to

Montgomery County.

                                         CONCLUSION

       Equivalent votes in different counties or within the same county should not be treated

differently. Montgomery County’s decision to allow some voters but not others to change their

ballot violates Pennsylvania’s Election Code, Dillon’s Rule, and the Equal Protection Clause.

Plaintiffs respectfully request that this Court grant them a temporary restraining order.



                                                      Respectfully Submitted,

                                                      DILLON, MCCANDLESS, KING,
                                                      COULTER & GRAHAM, LLP

Dated: November 5, 2020                               By: /s/ Thomas E. Breth
                                                              PA. I.D. No. 66350
                                                              Counsel for Plaintiffs




                                                 22
